     Case 8:20-cv-00117-JLS-DFM Document 17 Filed 05/08/20 Page 1 of 2 Page ID #:85




      Youssef H. Hammoud (SBN:321934)
1
      HAMMOUD LAW, P.C.
2     206 W. 4th St., 3rd Floor
      Santa Ana, CA 92701
3     T: (949) 301-9692
      F: (949) 301-9693
4
      E: yh@lawhammoud.com
5
      Attorney for Plaintiff,
6     Oussama Issa

7                                UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
8

9
                                                    Case No.: 8:20-cv-00117-JLS-DFM
      OUSSAMA ISSA,
10                  Plaintiff,                      NOTICE OF SETTLEMENT AS TO
11
                                                    DEFENDANT CAPITAL ONE BANK
      v.                                            (USA), N.A.
12
      CAPITAL ONE BANK (USA), N.A.
13
                    Defendant.
14

15

16
             NOTICE IS HEREBY GIVEN that Plaintiff Oussama Issa and Defendant Capital
17
      One Bank (USA), N.A., (“Defendant”) have settled all claims between them in this
18

19
      matter. The parties are in the process of completing the final settlement documents and

20    expect to file a Stipulation for Dismissal with prejudice as to Defendant within the next
21    forty-five (45) days. Plaintiff requests that this Court vacate all pending deadlines and
22
      hearings in this matter as to Defendant. Plaintiff also requests that this Court retain
23
      jurisdiction for any matters related to completing and/or enforcing the settlement.
24

25                                              RESPECTFULLY SUBMITTED,




                                                  -1-
     Case 8:20-cv-00117-JLS-DFM Document 17 Filed 05/08/20 Page 2 of 2 Page ID #:86




             Dated: May 08, 2020
1
                                                By:/s/ Youssef H. Hammoud            .
2                                                   Youssef H. Hammoud (SBN: 321934)
                                                    HAMMOUD LAW, P.C.
3                                                   206 W. 4th St., 3rd Floor
                                                    Santa Ana, CA 92701
4
                                                    T: (949) 301-9692
5
                                                    F: (949) 301-9693
                                                    yh@lawhammoud.com
6
                                                    Attorneys for Plaintiff
7                                                   Oussama Issa
8

9
                                  CERTIFICATE OF SERVICE
10    I hereby certify that on May 08, 2020, I electronically filed the foregoing with the Clerk
      of the Court using the ECF system, which will send notice of such filing to all attorneys
11
      of record in this matter.
12
      /s/ Youssef H. Hammoud
13

14

15

16

17

18

19

20

21

22

23

24

25




                                                  -2-
